Citation Nr: 1111255	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  05-21 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a disability manifested by chronic fatigue, to include as due to undiagnosed illness.

2.  Entitlement to service connection for a disability manifested by lower respiratory infections, to include as due to undiagnosed illness.

3.  Entitlement to service connection for a disability manifested by Eustachian tube dysfunction, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to October 1991.  He served in the Southwest Asia theater of operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Detroit, Michigan RO.  

In February 2008, the Board remanded the case to the RO for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in December 2010.  (A claim of service connection for hearing loss was among the issues remanded by the Board; however, the Appeals Management Center (AMC) granted this claim in December 2010.  Consequently, it is no longer before the Board.)


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War.  

2.  Other than subjective complaints of fatigue, the competent medical evidence does not reflect a diagnosis of fatigue or chronic fatigue syndrome; nor are there objective indications of a qualifying chronic disability associated with fatigue.  

3.  The Veteran's lower respiratory infections have been attributed to diagnosed bronchitis and asthma, which were not present in service and are not etiologically related to service.  

4.  The Veteran's Eustachian tube dysfunction has been attributed to diagnosed chronic sinusitis and myofascial headaches, which were not present in service and are not etiologically related to service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have disability manifested by chronic fatigue that is the result of disease or injury incurred in or aggravated during active military service, to include as due to undiagnosed illness or other qualifying chronic disability.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A (West 1991 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2010).  

2.  The Veteran does not have disability manifested by lower respiratory infections that is the result of disease or injury incurred in or aggravated by service, to include as due to an undiagnosed illness or other qualifying chronic disability.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2010).  

3.  The Veteran does not have Eustachian tube dysfunction that is the result of disease or injury incurred in or aggravated by active military service, to include as due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in January 2004 from the RO to the Veteran which was issued prior to the RO decision in June 2004.  Additional letters were issued in February 2008 and August 2008.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board finds that the content of those letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  He was provided an opportunity at that time to submit additional evidence.  Thus, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, that would need to be obtained.  It is therefore the Board's conclusion that the Veteran has been provided with opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  Therefore, the Board is satisfied that the RO has complied with the duty-to-assist requirements of the VCAA and the implementing regulations. Neither the Veteran nor his representative has contended that any evidence relative to the issues decided herein is absent from the record.  The Veteran has been afforded an examination on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The reports reflect that the examiners solicited symptoms from the Veteran, examined the Veteran, and provided information necessary to adjudicate the claims.  Therefore, these examinations are adequate.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court of Appeals for Veterans Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

The records show that the Veteran served on active duty from October 1988 to October 1991, including service in Southwest Asia during the Persian Gulf War from December 23, 1990 to July 27, 1991.  His DD Form 214 indicates that the Veteran's military occupational specialty was as an Armored Crewman.  The enlistment examination, dated in July 1988, was negative for any complaints or findings of fatigue, lower respiratory infections, or Eustachian tube dysfunction.  Clinical evaluation of the ears, lungs and endocrine system was normal.  In February 1989, the Veteran was evaluated for complaints of sore throat, nasal congestion, and chest congestion; the assessment was upper respiratory infection.  

The Veteran's claim of entitlement to service connection (VA Form 21-526) was received in November 2003.  Submitted in support of his claim were private treatment reports dated from May 2001 to December 2001, which show that the Veteran received clinical evaluation and surgical intervention for nasal obstruction and sinusitis; those records also reflect diagnoses and treatment for Eustachian tube dysfunction.   

Of record is a medical statement from Dr. Harvey Zieger, indicating that he had been treating the Veteran since August 2002; he stated that the Veteran has been treated for sinusitis, bronchitis, serous otitis, Eustachian tube dysfunction, asthma, frequent respiratory tract infections, gastroenteritis, gastroesophageal reflux disease, unilateral cephalgia, and fatigue.  Dr. Zieger noted that the Veteran's diagnoses included serous otitis, Eustachian tube dysfunction, GERD and chronic fatigue.  Dr. Zieger noted that the Veteran reported serving in the Gulf War and related his disabilities to his military service.  Dr. Zieger stated that, since he is not an expert on Gulf War illnesses, he was unable to support or refute the Veteran's contentions.  

The Veteran was afforded a VA examination in January 2005.  At that time, it was noted that he was involved in combat during the Gulf War from December 1990 through August 1991.  The Veteran reported being exposed to oil fires and smoke during his period of active duty in the Gulf.  The Veteran also reported that he has been experiencing chronic fatigue since late 1991; he has been having fatigue since then and worse for the last few years.  No restriction of routine daily activities was noted.  He denied any prolonged immobilization or bed rest secondary to fatigue.  No frequent hospitalization for management of fatigue was noted.  No low-grade fever was reported.  He denied any history suggestive of non-exudative pharyngitis.  The Veteran indicated that he had been seen by several doctors, but no specific diagnosis was made for his chronic fatigue.  He was not taking any specific medications.  He has been having increased body muscle and joint pains on and off on an average once in a month for the last several years.  However, he denied any prior history of fatigue that lasts more than 24 hours after moderate to severe exertion.  No migratory joint pains, major sleep disturbances or psychiatric problems were noted.  The Veteran also reported that he has been having heartburn almost daily since he had nose and sinus surgeries in 2001.  The examiner noted that the Veteran's service treatment reports revealed no documentation of bronchial asthma, migraine headaches and GERD.  However, he was treated several times for upper respiratory conditions as well as few times for shortness of breath while in service.  

Following a thorough physical examination, the pertinent diagnoses were chronic fatigue of unknown etiology since 1991 by history; no chronic fatigue syndrome or fibromyalgia as per current examination.  The examiner also reported a diagnosis of intermittent mild bronchial asthma by history for the last four to five years; current pulmonary function test revealed mild obstructive impairment with significant response to the bronchodilator.  

A VA respiratory examination was conducted in May 2009.  At that time, the Veteran reported having had septoplasty, bilateral polypectomy, antrostomy and bilateral ethmoidectomy twice.  The Veteran indicated that he continued to have chronic recurrent sinusitis; he is on antibiotics almost every two months.  The Veteran reported chronic left-sided facial pain in the frontal, temporal and periorbital area, left-sided, worse with cough.  The Veteran also reported that he sleeps a lot and he is on pain medication.  Service treatment records show that he was treated with Dimetapp in February 1989.  On examination, it was noted that the tympanic membranes were intact bilaterally.  Nasal mucosa was pink and moist.  No obstruction or drainage was noted.  His throat was clear.  An MRI of the brain, performed in April 2009, was consistent with ethmoid and bilateral maxillary sinusitis and frontal sinusitis.  The pertinent diagnosis was chronic sinusitis.  The examiner stated that the Veteran's current symptoms of Eustachian tube dysfunction are as likely as not related to chronic sinusitis and chronic myofascial headaches are as likely as not related to the sinus headaches.  

Received in January 2010 were VA progress notes dated from December 2004 to November 2009 showing treatment for chronic sinusitis and a respiratory disorder.  A pulmonary function test conducted in December 2004 revealed mild obstructive impairment with significant response to a bronchodilator.  December 2007 VA progress notes reflect an assessment of chronic perennial rhinitis and asthma.  The Veteran underwent a Gulf War survey examination in March 2009; at that time, he complained of nasal drainage and chronic vomiting on a daily basis since service.  He also reported feeling tired a lot.  The pertinent diagnoses were chronic perennial rhinitis, chronic headaches, and chronic dysphagia and vomiting.  A neurology note dated in September 2009 reflects diagnoses of classic migraine headache with aura and chronic fatigue syndrome.  

The Veteran was afforded another VA examination in October 2010.  At that time, the Veteran reported that he had been having chronic fatigue since 1991 and his 

onset of fatigue was chronic.  The Veteran denied any low grade fever at the last examination in January 2005; however, at present, he stated that he had been having low grade fever on and off 3 to 5 times per month.  The Veteran denied any nonexudative pharyngitis.  No palpable or tender cervical or axillary lymph nodes were noted.  The Veteran also reported that he had been having generalized muscle aches and body pains and joint pains along with weakness and fatigue on an average of 2 times a month for the last five years.  The Veteran further noted that he has continued to suffer from headaches; he stated that they are associated with visual disturbances, nausea, vomiting and photophobia.  The Veteran indicated that he was not taking any specific medication for fatigue.  The Veteran stated that for the last 5 years, his doctors did not find any specific cause for his chronic fatigue.  He denied any chronic thyroid problem.  He was not diagnosed by a specialist with chronic fatigue syndrome or fibromyalgia.  The Veteran further reported that he continued to have asthma since his previous examination.  The Veteran indicated that he has been having shortness of breath during exertion and between asthma attacks.  The Veteran related that he is also getting lower respiratory infections and bronchitis symptoms on an average of four times per year for the last 5 years.  

Following a physical examination, the examiner reported a diagnosis of chronic fatigue of unknown etiology since 1991 by history; no chronic fatigue syndrome or fibromyalgia as per current examination.  The examiner stated that the Veteran does not meet the criteria for chronic fatigue syndrome as per current examination.  Another reported diagnosis was chronic bronchial asthma.  He stated that this was most likely related to and aggravated by acid reflux disease.  The examiner noted that the Veteran has been having asthma for the last 8 to 9 years and the symptoms started after the heartburn symptoms, which started in the year 2000.  The examiner stated that it was his opinion that the Veteran's asthma is not likely related to his Gulf War experience during military.  The examiner also reported a diagnosis of recurrent lower respiratory infections and bronchitis for the last 8 to 9 years by history.  The examiner stated this condition was most likely related to viral infections; they are not likely an unknown illness related to the Gulf War experience.  


III.  Analysis

An award of service connection is warranted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

In addition, the law provides that, where a Veteran served ninety days or more of active military service and an endocrinopathy becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below.  

The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary or by December 31, 2011.  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  

The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multi-symptom illness include, but are not limited to: (1) fatigue, (2) signs or symptoms involving the skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbance, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, or (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2010).  

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998). Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A.  Chronic Fatigue

Following a review of the medical evidence of record in light of the above criteria, the Board finds that the record does not provide a basis for an award of service connection for fatigue on the basis of an undiagnosed illness or other qualifying disability.  The Board finds that the objective medical evidence does not reflect a chronic disability manifested by chronic fatigue syndrome resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness.  In fact, in the report of January 2005 VA examination, the examiner found no objective indication that the Veteran had fatigue or chronic fatigue syndrome.  Again in October 2010, the examiner noted a diagnosis of chronic fatigue by history; the examiner stated that the Veteran does not meet the criteria for chronic fatigue syndrome.  The Veteran has also failed to submit any evidence of non-medical indicators that would support his complaint of fatigue on the basis of an undiagnosed illness.  Thus, service connection for an undiagnosed illness resulting from service in the Persian Gulf War is not warranted under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

The Board also notes that notwithstanding the lack of objective indications of disability, even assuming that Veteran had fatigue, a grant of service connection for a disability as a manifestation of undiagnosed illness requires that the disorder be at least 10 percent disabling in order to qualify for the applicable presumption.  Under 38 C.F.R. § 4.88b, Diagnostic Code 6354 (2010) for the rating of chronic fatigue syndrome, a 10 percent rating is provided for symptoms of chronic fatigue syndrome that wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year, or; symptoms controlled by continuous medication.  Id.  The Veteran's putative fatigue clearly does not meet these criteria.  He does not take medication or otherwise receive treatment for fatigue, and it has not been demonstrated that he suffers periods of incapacitation.  Therefore, the medical evidence does not demonstrate that any fatigue that the Veteran may have is 10 percent disabling under the applicable criteria.  

Thus, in light of the medical evidence of record, the claim may not be granted under the undiagnosed illness presumption.  Hence, service connection for chronic fatigue under the provisions of 38 U.S.C.A. § 1117 is not warranted.  

The Board notes that the Veteran has neither presented nor alluded to any medical evidence establishing that he has chronic fatigue syndrome or some other underlying disability causing fatigue.  In the absence of proof of any diagnosed or identifiable underlying malady or condition, such as chronic fatigue syndrome, an essential requirement for service connection is not met.  Therefore, service connection for fatigue, on a direct basis, is not warranted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In addition to the medical evidence noted above, the Board has considered the Veteran's written contentions with regard to his claim.  His statements are, at best, unsupported by the objective medical evidence of record; at worst, they are directly contradicted by clinical findings.  The Veteran's credibility must be questioned in light of the clinical evidence of record.  While the Veteran is competent to describe observable symptoms, those descriptions still must be credible and reflect some basis in fact for service connection purposes.  That credibility is absent here.  This is not a finding that all of the Veteran's statements are false; rather, they are not sufficiently supported by other evidence and far outweighed by the medical records showing no current finding of a chronic fatigue syndrome or an underlying disability manifested by fatigue.  

For all of these reasons, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for disability manifested by chronic fatigue, to include as due to an undiagnosed illness or other qualifying chronic disability, and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Eustachian tube dysfunction

After reviewing the evidence of record, the Board concludes that the preponderance of the evidence is against the claim of entitlement to service connection for Eustachian tube dysfunction.  In this regard, service treatment records (STRs) are completely silent with respect to any complaints of, treatment for, or diagnosis of Eustachian tube dysfunction.  While the STRs show that the Veteran received treatment for upper respiratory infections on several occasions, the records do not demonstrate any ear problems; the STRs do not demonstrate a chronic disability manifested by Eustachian tube dysfunction.  

The Board notes that the Veteran's claimed Eustachian tube dysfunction has been attributed to chronic sinusitis and myofascial headaches.  In other words, he has a diagnosed disability that is the cause of any dysfunction.  Accordingly, there is no basis for his claim that his Eustachian tube dysfunction is due to an undiagnosed illness occasioned by service in the Persian Gulf.  In other words, the relevant competent medical evidence establishes that the Veteran does not have an undiagnosed illness manifested by Eustachian tube dysfunction.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  As the Veteran's claimed disorder has been diagnosed, 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not provide a basis for granting this claim.  

Direct service connection is also not warranted in this case.  The Veteran first was diagnosed and treated for Eustachian tube dysfunction after he was separated from active service.  Further, there is no medical evidence of a nexus between the Veteran's Eustachian tube dysfunction and his period of military service.  Rather, following a VA examination in October 2010, the VA examiner stated that the Veteran's current symptoms of Eustachian tube dysfunction are as likely as not related to chronic sinusitis and chronic myofascial headaches, which are as likely as not related to the sinus headaches.  (These disabilities were addressed in the Board's February 2008 denial.)

In summary, the Veteran's claimed Eustachian tube dysfunction has been attributed to the known clinical diagnoses of sinusitis and headaches, which the Board has determined are not associated or related to military service.  

In short, the preponderance of the evidence is against the Veteran's claim for service connection for Eustachian tube dysfunction, and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  

C.  Lower Respiratory Infections

Based on the medical evidence of record and in light of the criteria for establishing service connection, the claim of service connection for lower respiratory infections must be denied.  When all of the evidence of record is considered, the Board finds that it does not support a finding that the Veteran suffers from any chronic lower respiratory infections connected to his period of military service.  While the Board acknowledges that the Veteran was treated for cold symptoms during service, his complaints have not been shown to have been other than acute problems.  There is no objective evidence that the Veteran suffers from any chronic lower respiratory infections related to his episodes of problems in service.  Consequently, the Board finds that the preponderance of the evidence is against the claim that the Veteran suffers from chronic lower respiratory infections attributable to his period of military service.  

The Board also recognizes that the Veteran has alternatively argued that lower respiratory infections are the result of undiagnosed illness due to his having served in the Persian Gulf theater.  As noted above, VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability.  38 C.F.R. § 3.317 (2010).  A qualifying chronic disability includes undiagnosed illnesses.  Id.  Signs or symptoms involving the lower respiratory system can be signs or symptoms of undiagnosed illness.  Id.  However, there is no indication in this case that there have ever been any objective indications of such a qualifying disability based on the complaint of lower respiratory infections.  Indeed, following the VA examination in October 2010, the VA examiner attributed the Veteran's complaints of lower respiratory infections to a diagnosed disability--bronchial asthma and viral infections.  

In view of the foregoing, the Board affords great probative value to the opinion contained in the October 2010 VA examination report.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  The VA examination report reflects that the VA examiner reviewed the Veteran's entire claims folder and the Veteran's reported history, as well as undertook a comprehensive clinical examination of the Veteran, prior to finding that the lower respiratory infections were not likely an unknown illness related to the Veteran's Gulf War experience.  Rather, the lower respiratory infections were determined to be related to bronchial asthma.  (The Board previously determined in its 2008 decision that the Veteran's asthma was not related to any event, injury or disease incurred in military service.)  

As a layperson, the Veteran does not have the necessary medical training and/or expertise to determine the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); Savage v. Gober 10 Vet. App. at 495-498 (even in situations of continuity of symptomatology after service, there still must be medical evidence relating the current conditions at issue to that symptomatology).  As such, his allegations, alone, as discussed above, have no probative value without medical evidence substantiating them.  Consequently, the preponderance of the evidence is against his claim, in turn, meaning the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

ORDER

Service connection for disability manifested by chronic fatigue, to include as due to undiagnosed illness, is denied.  

Service connection for disability manifested by Eustachian tube dysfunction, to include as due to undiagnosed illness, is denied.  

Service connection for disability manifested by lower respiratory infections, to include as due to undiagnosed illness, is denied.  


_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


